UNITED STATES DISTRICT COURT
                                                                                           FILED
                                 FOR THE DISTRICT OF COLUMBIA                              FEB 1 2 2009
                                                                                   N1.NCY MAYER WKlTTl~10N. CLERK
                                                                                          U.S. 0151,"&1 COURT
Melvin Crosby Bey,                                 )
                                                   )
                   Plaintiff,                      )
                                                   )
         v.                                        )       Civil Action No.
                                                   )                           (J9 U284
Dr. George C. Zoley et al.,                        )
                                                   )
                   Defendants.                     )


                                        MEMORANDUM OPINION

         This matter is before the Court on plaintiffs pro se complaint and his application to

proceed in forma pauperis. The Court will grant the application to proceed in forma pauperis

and dismiss the complaint.

         Plaintiff, who was recently released from federal prison where he was serving a sentence

imposed by the Superior Court of the District of Columbia, 1 alleges that his constitutional due

process rights were violated by the defendants for allegedly depriving him of his "entitlement to

placement in a CCC [community corrections center, i. e., a half-way house]/home confinement

six months or more prior to plaintiffs re-parole effective release date." Compl.       ~   36; see also id

~   37. He also asserts common law claims by alleging that some defendants acted negligently in

executing their duties, see id.   ~   41, and that others formed a civil conspiracy to deprive him of his

entitlement to release, see id    ~~   39-40.

         The complaint, and each of its claims, is based upon the premise that plaintiff has an

entitlement to release to a CCC or home confinement, see id at 1, and that such entitlement is



         1    See Crosby Bey's petition in Civil Action 08-311 (HHK), D.D.C., filed Feb. 25, 2008.
constitutionally protected by the due process clause. This premise is false. The plaintiff has no

constitutionally-protected liberty interest in parole release and placement in a halfway house.

"[A] lawfully imprisoned convict's interest in the possibility of being released on parole prior to

expiration of the term of his sentence does not entitle him to due process protection, absent the

creation of a regulatory system giving him a right to claim parole release upon meeting certain

conditions." Pugliese v. Nelson, 617 F.2d 916,923 (2d Cir.1980) (summarizing the Supreme

Court's holding in Greenholtz v. Inmates of the Nebraska Penal and Corr. Complex, 442 U.S. 1

(1979». District of Columbia prisoners do not have a constitutionally protected liberty interest in

parole and therefore have no protections under the due process clause with respect to parole

determinations or procedures. Ellis v. District of Columbia, 84 F.3d 1413, 1415-20

(D.C.Cir.l996); accord Blair-Bey v. Quick, 151 F.3d 1036, 1047 (D.C. Cir. 1998); Brandon v.

District of Columbia Board of Parole, 823 F.2d 644,648 (D.C. Cir. 1987).

        Because the complaint fails to state a due process claim upon which relief may be granted

to the plaintiff, the due process claim will be dismissed. 28 U.S.C. § 1915(e)(2)(B)(ii). Because

the state common law are based on the same faulty premise, they too, will be dismissed. Id. To

the extent that any state common law claim might survive the faulty premise on which it is based,

supplemental jurisdiction over the common law claims is declined. 28 U.S.C. § 1367(c)(3).

Accordingly, the entire complaint will be dismissed.

        A final order accompanies this memorandum opinion.




Date:
                                                       £/~J~L
                                                       United States District Judge



                                                 2